Opinion issued April 7, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00242-CR
                            ———————————
                      IN RE PAUL STURGEON, Relator



            Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

      Relator, Paul Sturgeon, has filed a petition for writ of mandamus, seeking an

order directing respondent to make appropriate findings of fact and conclusions of

law concerning a pending habeas corpus application.1


1
      Relator’s petition identifies the underlying case as Cause No. 1280723-A, in the
      248th District Court of Harris County, Texas, the Honorable Katherine Cabiness
      presiding.
      Because relator asserts that he has filed an article 11.07 application for writ

of habeas corpus in the trial court, his mandamus petition relates to a pending

post-conviction habeas corpus application involving a final felony conviction. This

Court does not have jurisdiction to grant relator’s requested relief. Only the Texas

Court of Criminal Appeals has jurisdiction in final post-conviction habeas corpus

proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014);

Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim.

App. 2013). Accordingly, any complaints about inaction on matters relating to

relator’s post-conviction application for a writ of habeas corpus must be brought in

the Court of Criminal Appeals. See In re Briscoe, 230 S.W.3d 196, 196–97 (Tex.

App.—Houston [14th Dist.] 2006, orig. proceeding) (“Article 11.07 contains no

role for the courts of appeals.”); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding) (noting that “only the Texas Court of

Criminal Appeals has jurisdiction in final post-conviction felony proceedings”).

We have no authority to issue writs of mandamus in criminal law matters relating

to final post-conviction felony proceedings. See In re Briscoe, 230 S.W.3d at 196.




                                         2
      Accordingly, we dismiss the petition for writ of mandamus for lack of

jurisdiction.



                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3